— Judgment of the County Court of Westchester county reversed and new trial ordered, costs to abide the event. The complaint shows that in connection with the repairing of the street a temporary crosswalk was provided for the public; that defendant either placed a dangerous obstruction on this walk or, with notice of the obstruction so placed, negligently suffered it to remain there, so that plaintiff, while lawfully walking over such crosswalk, was caused to trip and fall over such obstruction. This made a cause of action. (Finkle v. Village of Valatie, 114 App. Div. 251.) Jenks, P. J., Carr and Putnain, JJ., concurred; Burr and Staple ton, JJ., dissented.